    Case: 1:20-cv-05057 Document #: 22 Filed: 10/08/20 Page 1 of 1 PageID #:435




0335.081980 (207)                 RMC/WWE                                       No. 397

                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

McDONALD’S CORPORATION,                 )
McDONALD’S USA, LLC, LEXI               )
MANAGEMENT, LLC, and DAK4,              )
LLC,                                    )
                                        )      No. 20-cv-5057
                    Plaintiffs,         )
                                        )      Judge Charles P. Kocoras
             v.                         )
                                        )      Magistrate Judge Jeffrey T. Gilbert
AUSTIN MUTUAL INSURANCE                 )
COMPANY,                                )
                                        )
                    Defendant.          )

              DEFENDANT’S RULE 12(b)(6) MOTION TO DISMISS

      Defendant, Austin Mutual Insurance Company, by its attorneys, Robert Marc

Chemers and William W. Elinski of Pretzel & Stouffer, Chartered, moves this Honorable

Court, pursuant to Federal Rules of Civil Procedure 12(b)(6), to dismiss Plaintiffs’

Complaint in its entirety. In support hereof, Plaintiff submits its Memorandum of Law.


                                        /s/ Robert Marc Chemers
                                        Robert Marc Chemers, Bar Number: 0431508
                                        rchemers@pretzel-stouffer.com
                                        William W. Elinski, Bar Number: 6257058
                                        welinski@pretzel-stouffer.com
                                        PRETZEL & STOUFFER, CHARTERED
                                        One South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        Telephone: (312) 346-1973
                                        Fax:          (312) 346-8242
                                        Attorneys for Plaintiff
